[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED DECEMBER 16, 1994
The plaintiff requests the court to issue a capias for defendant David J. Chupcavich. Defendant Chupcavich is a pro se defendant. He failed to appear for a deposition at the office of the plaintiff's attorney. The court declines to issue a capias.
In denying the request, the court has considered the following factors: (1) the defendant was directed to appear at a private office rather than a court house for a court hearing, see General Statutes § 52-143(d); and (2) the need for the deposition was not shown. It appears that this case is ready for a final hearing. The plaintiff commenced this foreclosure action on October 13, 1992. None of the defendants have filed a defense. On October 11, 1993, a default was entered against defendant David J. Chupcavich for failure to plead. Defaults have also been entered against other defendants. The plaintiff CT Page 12217-EE should be able to proceed to judgment. "The court has the authority to decline to issue a capias when the circumstances do not justify or require it." DiPalma v.Wiesen, 163 Conn. 293, 298 (1972).